In Mandamus. On complaint and answer of respondent. Alternative writ granted, and the following briefing schedule is set for presentation of evidence and filing of briefs pursuant to S.Ct.Prac.R. X:
The parties shall file any evidence they intend to present within 20 days; relator shall file its brief within 10 days of the filing of the evidence; respondent shall file his brief within 20 days after the filing of relator’s brief; and relator may file a reply brief within 7 days after the filing of respondent’s brief.